Citation Nr: 0527610	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO. 02-10 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to March 
1952.  The veteran died in July 2001.  The appellant is 
the veteran's widow.

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the appellant's claim of 
service connection for the cause of the veteran's death.  
In March 2003 the Board REMANDED the case for additional 
development, to include obtaining the veteran's service 
and post-service medical records, as well as to provide 
the appellant with VCAA notice.  Thereafter, in November 
2003, the Board REMANDED the case for more development, to 
include searching for, and obtaining, the veteran's 
service medical records.  That development has been 
completed to the extent possible and the case has been 
returned to the Board for final appellate consideration.

In July 2002 the appellant perfected her appeal and 
elected to have the case decided without a hearing. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal 
has been obtained; the RO has notified the appellant of 
the evidence needed to substantiate the claim addressed in 
this decision and obtained all relevant evidence 
designated by the appellant.

2.  A certificate of death shows that the veteran died in 
July 2001; the immediate cause of his death was recorded 
as cardiopulmonary arrest due to a perforated ulcer and 
chronic obstructive pulmonary disease.

3.  Service connection was not in effect for any disease 
or disability during the veteran's lifetime. 

4.  The medical evidence shows that the veteran's fatal 
gastrointestinal and pulmonary diseases began many years 
post-service and there is no competent evidence that links 
either disease to service.

5.  The preponderance of the evidence is against a finding 
that the veteran had post-traumatic stress disorder linked 
to service, which caused or materially contributed to his 
death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of the information and 
evidence needed to substantiate a claim.  Collectively, 
the March 2003 and November 2003 Board remands, the RO 
rating decision, the statement of the case (SOC) and the 
supplemental statements of the case (SSOC), issued in 
connection with the appellant's appeal have notified her 
of the evidence considered, the pertinent laws and 
regulations and the reasons her claim was denied.  In 
addition, correspondence from the RO sent to the 
appellant, to include the March 2003 and May 2004 letters, 
specifically notified the appellant of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and the 
relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate her claim and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
March 2003 and May 2004 letters, satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant 
about the information and evidence the VA will seek to 
provide; (3) informing the appellant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the appellant to provide any evidence in the 
appellant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The May 2004 letter 
requested that the appellant provide any evidence in her 
possession that pertained to the claim, additionally she 
was informed that it was her responsibility to ensure that 
VA received any evidence not in the possession of the 
Federal government; this would necessarily include 
submitting any relevant evidence in her possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] 
decision on claim for VA benefits.  Although VCAA was not 
provided until the case was remanded, the Board finds that 
prior to the May 2002 RO decision and subsequently, the 
appellant has been presented opportunities to present any 
evidence in her possession or that she could obtain that 
would substantiate her claim.  Thus, the Board finds that 
the appellant received adequate VCAA notice and there is 
no prejudice due to the timing of the notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The RO has made repeated attempts to obtain the 
veteran's service medical records. Each inquiry proved to 
be unsuccessful.  Where, as here, the service medical 
records are presumed lost, through no fault of the 
appellant, the Board's obligation to explain its findings 
and conclusions, and to consider carefully the benefit of 
the doubt rule, is heightened.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This heightened duty 
includes the obligation to search for alternate medical 
records. Moore v. Derwinski, 1 Vet. App. 401 (1991); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The 
Board finds that all efforts to obtain the service medical 
records have been made and have been fruitless, the 
documentation of responses to the searches has met the 
heightened standard for searches for evidence known to 
have been in the government's possession.  It is pertinent 
to note that the Board has remanded this case twice, 
primarily for the purpose of obtaining the veteran's 
service medical records.  The RO contacted the appellant 
by correspondence, to include the March 2003 and May 2004 
letters, and asked her to identify all medical providers 
who treated him for the claimed disability, as well as 
service identifying information.  The RO has obtained all 
identified evidence to the extent possible. 

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on 
the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and 
indicates that the disability or symptoms may be 
associated with the claimant' s act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002)); 
38 C.F.R. § 3.159(c)(4). 

As to any duty to provide a medical opinion addressing the 
questions raised in conjunction with this appeal, to 
include whether the veteran's fatal peptic ulcer disease 
or perforated ulcer and pulmonary disease were linked to 
service or whether the veteran's alcoholism, which 
contributed to his fatal perforated ulcer, was due to a 
psychiatric disorder that was linked to service, the Board 
finds that, in the absence of medical evidence of the 
veteran's fatal gastrointestinal and lung diseases during 
service or for decades thereafter, with no competent 
evidence suggesting a link between either disease and 
service; and with no competent evidence of an acquired 
psychiatric disorder, to include PTSD, during service or 
thereafter, a medical opinion is not warranted.  Id.  See 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

As VA has fulfilled the duty to notify and assist, the 
Board finds that it can consider the merits of this appeal 
without prejudice to the appellant. Bernard, supra.

Factual Background

The appellant contends that the veteran suffered from a 
psychiatric condition, to include PTSD, as a result of his 
experiences during the Korean conflict while in service.  
She claims that her husband's psychiatric disability led 
him to abuse alcohol, which subsequently contributed to 
the veteran's cause of death in July 2001. 

The veteran's DD 214 shows that he served in the U. S. 
Navy aboard the U.S.S. Valley Forge.  He was awarded a 
Navy Occupational Medal (Asia Clasp), a Good Conduct 
Medal, a China Service Medal and a Korean Service Medal.  
The form also revealed that the veteran did not receive 
any wounds as a result of action with enemy forces. 

Pursuant to the RO's request, the National Personnel 
Records Center (NPRC) provided to the RO the veteran's 
service medical records in January 2002.  The records were 
subsequently lost.  The RO has made at least two attempts 
to secure these records.  However, the records have not 
been found. 

A post-service medical report dated in May 2000, showed 
that the veteran was treated at a hospital emergency room 
for injuries incurred when he fell into a river.  The 
clinician noted that preceding this incident the veteran 
had been drinking for an unspecified amount of days.  He 
was diagnosed with cellulitis of the upper extremities, 
multiple lacerations, dehydrations, electrolyte imbalance, 
heat exhaustion, alcohol intoxication, acute exacerbation 
of chronic obstructive pulmonary disease (COPD), ongoing 
alcoholism and hypertension.  Subsequent post-service 
private medical reports also reflected diagnoses and 
symptoms consistent with those reported on the May 2000 
medical report, along with a diagnosis for cirrhosis and 
emphysema.  The clinician indicated that the veteran was a 
smoker. 

In July 2002 the veteran presented to the hospital with 
COPD and severe abdominal pain.  Upon an evaluation, he 
was found to have peritonitis and free air underneath the 
diaphragm.  The veteran underwent exploratory laparotomy 
and gram closure of a perforated duodenal ulcer.  He had 
severe contamination within the abdomen and peritoneum.  
Following the surgery he was placed on a ventilator after 
he responded to resuscitation efforts.  However, a day 
after the surgery the veteran suffered pulmonary failure 
and failed to respond to resuscitation efforts. 

The copy of the veteran's certificate of death, submitted 
by the appellant, showed  that he died in July 2001 at the 
age of 72.  It indicated that the immediate cause of his 
death was cardiopulmonary arrest, and the underlying 
causes of death were listed as perforated ulcer and COPD.  
It was also noted on the death certificate that tobacco 
contributed to the veteran's death and that it was unknown 
whether alcoholism contributed to his death. 

At the time of the veteran's death in July 2001, service-
connection was not in effect for any disability. 

The appellant's application for VA benefits was received 
in September 2001.  Pursuant to the medical release forms 
executed by the appellant, the RO requested the veteran's 
medical treatment records for an ulcer, COPD, psychiatric 
disorders and alcoholism, from the sources identified by 
the appellant.  A letter from K.C. Mental Hospital dated 
in April 2003, specifically denied having the requested 
information pertaining to treatment of the veteran.  Other 
than the information found in the medical reports 
summarized above, no other treatment records were 
received. 

In support of her claim, in June 2004 the appellant 
submitted copies of articles from medical literature 
regarding alcohol and residuals of alcohol abuse.

Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that the 
disability that was incurred in or aggravated by service 
either caused or contributed substantially or materially 
to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312.  For a service connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service connected disability 
to constitute a contributory cause, it is not sufficient 
to show that it casually shared in producing death, but it 
must be shown that there was a causal connection.  Id.
 
Service connection may be granted for a disability 
resulting from personal injury suffered or disease 
contracted or aggravated in active military service.  38 
U.S.C.A. §§ 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Service connection will be rebuttably presumed for certain 
chronic diseases, including peptic ulcer disease and 
cirrhosis of the liver, if manifest to a compensable 
degree within one year of separation from service, even 
though there is no evidence of such disease during the 
period of service.  38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When the 
disease identity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  38 
C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  
When a veteran seeks benefits and the evidence is in 
relative equipoise, the veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of 
the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of 
the veteran's death. 

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 
38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, 
it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown 
that there was a causal connection.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

The copy of the veteran's certificate of death showed  
that he died in July 2001.  The immediate cause of his 
death was recorded as cardiopulmonary arrest, and the 
underlying causes of death were listed as perforated ulcer 
and COPD.  The terminal hospital records confirm that the 
veteran died of complications from a perforated ulcer, to 
include peritonitis, and respiratory failure due to COPD.  
Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  The veteran's 
post-service medical records show diagnoses of cirrhosis 
and emphysema, along with the fatal COPD and perforated 
ulcer on the death certificate.  However, the first 
instance where any of these diagnoses were recorded is 
dated over 40 years after his separation from service.  
There are no contemporaneously recorded post service 
medical records that indicate that cirrhosis of the liver 
or peptic ulcer disease were manifest to a compensable 
degree within one year following the veteran's discharge 
from service, or a medical opinion that either was linked 
to service.  Simply put, the medical evidence shows that 
the veteran's fatal gastrointestinal and pulmonary 
diseases began many years post-service and there is no 
competent evidence that links either disease to service.

The appellant contends, in essence, that the veteran had 
post-traumatic stress disorder (PTSD) secondary to his 
combat duty, which resulted in his alcoholism, that in 
turn caused his fatal gastrointestinal disease, to include 
a perforated ulcer.  The veteran served during the Korean 
Conflict aboard the U.S.S. Valley Forge.  The service 
personnel records do not show that he received any medals 
or decorations evincing combat. Moreover, there are no 
medical records that show a diagnosis or treatment for a 
psychiatric disorder during the veteran's lifetime.  Even 
assuming that he had a psychiatric disorder at the time of 
his death, in order to grant service connection for the 
cause of the veteran's death under the theory presented by 
the appellant, medical evidence both linking it to service 
and to the cause of the veteran's death would be required.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Gabrielson, supra.  
There is no such competent evidence of record.  

The post service medical records do provide evidence of a 
history of substance abuse and a diagnosis of alcoholism.  
Aside from the fact that this evidence is dated 40 years 
after the veteran's separation from service, under 38 
C.F.R. § 3.301(a), direct service connection may be 
granted only when a disability was incurred or aggravated 
in line of duty, and not, for claims filed after October 
31, 1990, the result of abuse of alcohol or drugs.  38 
C.F.R. § 3.301(d) provides that an injury or disease 
incurred during active military, naval, or air service 
shall not be deemed to have been incurred in the line of 
duty if such injury or disease was a result of the abuse 
of alcohol or drugs by the veteran.

As to the notation of the use of tobacco on the death 
certificate, the Board notes that for claims received by 
VA after June 9, 1998, such as this one, a disability or 
death will not be considered service-connected on the 
basis that it resulted from injury or disease attributable 
to the veteran's use of tobacco products during service 
(38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a)) and, as noted 
above, there is no competent evidence that suggests a link 
between the veteran's COPD, first diagnosed decades after 
service, and any incident of or finding recorded during 
service.  

With regard to the medical literature relating to the 
complications from alcoholism, the Court of Appeals for 
Veterans' Claims has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical 
article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under 
the facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 
Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. 
App. 509 (1998) (medical treatise evidence discussed 
generic relationships with a degree of certainty to 
establish a plausible causality of nexus), and Mattern v. 
West, 12 Vet. App. 222, 228 (1999).  In this case, 
however, the medical text evidence submitted by the 
appellant is not accompanied by any medical opinion of a 
medical professional. Additionally, it fails to 
demonstrate with a degree of certainty the relationship 
between an alleged psychiatric disorder and the veteran's 
alcoholism and death.  For these reasons, the Board must 
find that the medical text evidence submitted by the 
appellant does not contain the specificity to constitute 
competent evidence of the claimed medical nexus.  Sacks, 
11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).

As to the appellant's contentions regarding the cause of 
her husband's death, the Board finds no indication in the 
record that she has medical training or expertise.  As a 
lay person, the appellant is not competent to proffer 
medical opinions or diagnoses.  Espiritu, supra.  The 
preponderance of the evidence is against a finding that 
the veteran had a psychiatric disorder, to include PTSD, 
linked to service, which caused or materially contributed 
to alcoholism, which in turn caused or materially 
contributed to his death.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application 
and the claim for service connection for the cause of the 
veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
also see generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


